Exhibit 10.1

ACQUISITION PAYMENT AGREEMENT

This Acquisition Payment Agreement (the “Agreement”) is entered into as of the
last date signed below by and between Keith L. Barnes (“Chairman”) and Verigy
Ltd., a corporation organized under the laws of Singapore (the “Company” and
together with Chairman, the “Parties”).

RECITALS

WHEREAS, the Parties entered into a Corrected Second Amended and Restated
Severance Agreement dated March 5, 2010, as amended by the Non-Competition
Agreement (the “Severance Agreement”);

WHEREAS, the Parties entered into a Non-Competition Agreement dated
November 17, 2010 (the “Non-Competition Agreement”);

WHEREAS, the Company and Advantest Corporation (“Advantest”) have or may enter
into an Implementation Agreement (the “Implementation Agreement”), pursuant to
which Advantest will acquire the entire issued share capital of the Company (the
“Acquisition”), which shall constitute a change in ownership or effective
control of the Company or change in ownership of a substantial portion of the
assets of the Company, in each case within the meaning of Treasury Regulation
Section 1.409A-3(i)(5) (a “Section 409A Change in Control”); and

WHEREAS, as an incentive for Chairman to lead the Company through the
Acquisition, the Parties desire to provide Chairman a new right for certain
change of control payments and benefits if the consummation of the Acquisition
occurs as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Chairman hereby agree as follows:

1. Effective Date. This Agreement shall be effective as of, and contingent upon,
the termination of the Agreement and Plan of Merger (pursuant to Section 7.1
thereof), dated as of November 17, 2010 by and between the Company, LTX-Credence
Corporation and certain other signatories (the “Effective Date”).

2. Change of Control Payment. If the Acquisition occurs on or after
January 1, 2012 and on or before the later of (A) the Termination Date (as shall
be defined in the Implementation Agreement) or (B) May 18, 2012, and provided
the Acquisition constitutes a Section 409A Change in Control, Chairman shall be
entitled to receive a single lump sum amount equal to $1,164,816, payable as of
immediately prior to the closing of the Acquisition (which represents the sum of
Chairman’s annual base salary and target bonus as of Chairman’s employment
termination date of December 31, 2010). Such lump sum amount shall be payable in
cash and subject to any applicable tax reporting and withholding.

3. Section 409A. Each payment under this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).
This Agreement



--------------------------------------------------------------------------------

is intended to be exempt from and/or comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and official guidance promulgated thereunder (together, “Section
409A”), so that none of the payments to be provided under this Agreement will be
subject to the additional tax imposed under Section 409A, and any ambiguities
and/or ambiguous terms herein will be interpreted to so comply. The Parties
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Chairman under Section 409A.

4. Clarification of Non-Competition Agreement. The intent of the Parties is and
always has been that the reference to “Chairman of Buyer” in Section 1 of the
Non-Competition Agreement refers to “Chairman of the Company.” Therefore, the
reference to “Chairman of Buyer” in Section 1 of the Non-Competition Agreement
hereby is clarified to read “Chairman of the Company.”

5. Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

6. Entire Agreement. This Agreement sets forth the entire understanding of
Chairman and the Company (or its successor) relating to the subject matter
hereof and supersedes all prior agreements and understandings between any of
such parties relating to the subject matter hereof. For the avoidance of doubt,
any of the Chairman’s employment and/or severance arrangements with the Company,
including, but not limited to, the Non-Competition Agreement, as clarified
herein, and the Severance Agreement, continue in full force and effect.

7. Amendments. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company (or its successor) and Chairman.

8. Counterpart Execution. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute but one and the same instrument.

9. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

[signature page to follow]

 

- 2 -



--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Agreement on the dates
set forth below.

 

“CHAIRMAN”   By:  

/s/    Keith L. Barnes

  Print Name:  

Keith L. Barnes

  Address:  

 

   

 

  Date: March 25, 2011 “COMPANY”   a corporation organized under the laws of
Singapore  

/s/    Margo M. Smith

  Margo M. Smith   Vice President & General Counsel   Date: March 25, 2011

[signature page of the Barnes Acquisition Payment Agreement]